Citation Nr: 1742511	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  08-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected posttraumatic stress disorder (PTSD), depressive disorder, and alcohol abuse. 

2.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected PTSD, depressive disorder, and alcohol abuse.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities, and to include as secondary to service-connected bilateral foot disabilities.  

4.  Entitlement to service connection for a right leg disability, to include right knee disability, and to include as secondary to service-connected disabilities, and to include as secondary to service-connected bilateral foot disabilities.  

5.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities, and to include as secondary to service-connected bilateral foot disabilities.

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, depressive disorder, and alcohol abuse.

7.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).

8.  Entitlement to an initial evaluation in excess of 70 percent for PTSD, depressive disorder, and alcohol abuse.  

9.  Whether the reduction from 100 percent to 40 percent evaluation for prostate cancer with residual voiding dysfunction, from November 1, 2014 to March 2, 2016, was proper.  

10.  Entitlement to an evaluation in excess of 40 percent for prostate cancer with residual voiding dysfunction from November 1, 2014 to March 2, 2016.  

11.  Entitlement to an evaluation in excess of 10 percent from April 10, 2014 to August 22, 2016, and an evaluation in excess of 30 percent from August 23, 2016, for bilateral pes planus with bilateral plantar fasciitis.  

12.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) from January 29, 2008 to May 22, 2011 and from November 1, 2014 to March 2, 2016.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1966 to February 1970.  Among other awards, the Veteran received the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2008, October 2008, September 2011, August 2012, July 2014, and July 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In the April 2008 rating decision, the RO, in pertinent part, granted service connection for PTSD, depressive disorder, and alcohol abuse and assigned a 30 percent evaluation, effective January 29, 2008.  The Veteran appealed for a higher initial evaluation.  

In the October 2008 rating decision, the RO, in pertinent part, denied service connection for fibromyalgia; denied service connection for sleep apnea; and denied service connection for a gastrointestinal disorder, to include IBS, acid reflux, GERD, and hiatal hernia.  The Veteran appealed that decision.  

In a September 2010 rating decision, the RO effectuated a May 2010 Board decision granting a 70 percent evaluation for PTSD, depressive disorder, and alcohol abuse, effective January 29, 2008.  The Veteran continued to appeal for a higher initial evaluation.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In the September 2011 rating decision, the RO, in pertinent part, denied a higher than 70 percent evaluation for PTSD, depressive disorder, and alcohol abuse; and denied a TDIU.  The Veteran appealed that decision.  

In the August 2012 rating decision, the RO, in pertinent part, denied service connection for a left knee disability, a right leg disability, and a back disability.  The Veteran appealed that decision.  

In a March 2014 rating decision, the RO, in pertinent part, proposed to decrease the evaluation for prostate cancer with residual voiding dysfunction from 100 percent to 40 percent.  In the July 2014 rating decision, the RO, in pertinent part, decreased the evaluation for prostate cancer with residual voiding dysfunction from 100 percent to 40 percent, effective November 1, 2014; and denied a higher than 10 percent evaluation for bilateral pes planus with bilateral plantar fasciitis.  The Veteran appealed the propriety of the rating reduction for prostate cancer; and appealed for higher evaluations for prostate cancer and bilateral pes planus with bilateral plantar fasciitis.  

This case has a long and complicated procedural history.  Most recently, in a June 2016 Board decision, the Board granted service connection for GERD; denied service connection for IBS; denied service connection for fibromyalgia; and remanded the remaining issues on appeal (service connection for low back disability, left knee disability, right leg disability, and sleep apnea; higher evaluations for PTSD, depressive disorder, and alcohol abuse; bilateral pes planus with bilateral plantar fasciitis; prostate cancer; the propriety of the rating reduction for prostate cancer; and entitlement to a TDIU) for additional development.  As discussed below, there has not been substantial compliance with the June 2016 remand instructions with regard to the service connection claims for a left knee disability, right knee disability, and low back disability, so these matters must be remanded again.  However, there has been substantial compliance with regard to the remand instructions regarding the service connection claim for sleep apnea, the higher evaluation claims for PTSD, depressive disorder, and alcohol abuse; bilateral pes planus with bilateral plantar fasciitis; and prostate cancer; the propriety of the rating reduction for prostate cancer; and entitlement to a TDIU.  Accordingly, these matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In the July 2016 rating decision, the RO effectuated the June 2016 Board decision granting service connection for GERD and assigned a noncompensable evaluation, effective May 19, 2008.  The Veteran appealed for a higher initial evaluation.  

The Veteran appealed the June 2016 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2017 Order of the Court granting a February 2017 Joint Motion for Partial Remand (JMPR), the parties agreed to vacate that portion of the June 2016 Board decision that denied service connection for IBS and fibromyalgia and remand the matters for compliance with the terms of the JMPR.

In May 2008, the veteran executed a new power-of- attorney (VA Form 21-22a), designating John S. Berry as his representative.  The Board recognizes the change in representation.

The issues of entitlement to service connection for IBS, a left knee disability, a right leg disability, to include a right knee disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence demonstrates that the Veteran does not have a current diagnosis for fibromyalgia.  

2.  The competent and credible evidence demonstrates that the Veteran's currently diagnosed obstructive sleep apnea did not have its onset during active duty service, was not otherwise etiologically related to military service, and was not proximately due to, the result of, or aggravated by, his service-connected disabilities.  

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that his GERD manifests symptoms of heartburn, reflux, and regurgitation.  

4.  The evidence demonstrates that the Veteran's PTSD, depressive disorder, and alcohol abuse is not characterized by total occupational and social impairment.  

5.  At the time of the July 2014 rating decision, which reduced the Veteran's rating for prostate cancer with residual voiding dysfunction from 100 percent to 40 percent, the Veteran had been in receipt of the 100 percent evaluation for less than five years; and the evidence available at the time of the decision demonstrated a sustained improvement in the Veteran's prostate cancer with residual voiding dysfunction, in that there was no local reoccurrence or metastasis of the prostate cancer.  

6.  From November 1, 2014 to March 2, 2016, the evidence demonstrates that the Veteran's prostate cancer is manifested primarily by voiding dysfunction causing daytime voiding interval between one and two hours and nighttime awakening to void five or more times per night.  

7.  From April 10, 2014 to August 22, 2016, the evidence demonstrates that the Veteran's bilateral pes planus with bilateral plantar fasciitis manifests moderate symptoms bilaterally with pain on manipulation and pain on use.  

8.  From August 23, 2016, the evidence demonstrates that the Veteran's bilateral pes planus with bilateral plantar fasciitis manifests severe symptoms bilaterally with pain on manipulation and use accentuated.  

9.  From January 29, 2008 to May 22, 2011, and resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that his service-connected disabilities preclude him from securing and following any substantially gainful occupation.  

10.  From November 1, 2014 to March 2, 2016, the evidence does not demonstrate that the Veteran's service-connected disabilities preclude him from securing and following any substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for fibromyalgia, to include as secondary to service-connected PTSD, depressive disorder, and alcohol abuse, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria to establish entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, depressive disorder, and alcohol abuse, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria for an initial 10 percent evaluation, but no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7399-7346 (2016).

4.  The criteria for an initial evaluation in excess of 70 percent for PTSD, depressive disorder, and alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

5.  The criteria for reduction in the evaluation for prostate cancer from 100 percent to 40 percent from November 1, 2014 to March 2, 2016 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

6.  From November 1, 2014 to March 2, 2016, the criteria for an evaluation in excess of 40 percent for prostate cancer with residual voiding dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

7.  From April 10, 2014 to August 22, 2016, the criteria for an evaluation in excess of 10 percent for bilateral pes planus with bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020-5276 (2016).

8.  From August 23, 2016, the criteria for an evaluation in excess of 30 percent for bilateral pes planus with bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020-5276 (2016).

9.  From January 29, 2008 to May 22, 2011, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

10.  From November 1, 2014 to March 2, 2016, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

	Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

	Fibromyalgia

The Veteran contends that he has constant joint and muscle pain in his knees, back, shoulders, and elbows.  He believes these symptoms are evidence of fibromyalgia that he asserts developed as a result of his service-connected PTSD, depressive disorder, and alcohol abuse.  

Upon entering active duty service, the Veteran noted, in his April 1996 report of medical history, bone, joint, or other deformity.  The examiner found that the Veteran had a left knee calcium deposit.  In a January 1968 report of medical history, the Veteran noted bone, joint, or other deformity.  The examiner found that the Veteran had a prominent tibial tubercle.  At his February 1970 separation examination, the Veteran had normal clinical evaluation results related to joint and muscle pain.  No fibromyalgia diagnosis was made.  

In September 2008, the Veteran underwent a VA examination.  Following a physical examination and review of the Veteran's medical records, the VA examiner opined that the Veteran's fibromyalgia was less likely than not caused by, a result of, or aggravated by, his service-connected PTSD, depressive disorder, and alcohol abuse.  In making that determination, the VA examiner found that there was no evidence that the Veteran had been diagnosed with fibromyalgia.  The VA examiner did note that the Veteran had described some generalized muscle aches and joint aches, but was not currently taking any prescription medications.  An objective evaluation revealed no physical signs consistent with the diagnostic criteria of fibromyalgia.  Acknowledging that the medical literature provided no etiology for fibromyalgia, that same literature did not describe PTSD as an etiology of fibromyalgia.  The VA examiner also opined that if the Veteran did indeed have fibromyalgia, there was no evidence to suggest that his PTSD did in anyway aggravate it.  

In August 2012, the Veteran was afforded a VA examination.  The Veteran reported his symptoms of pain in both knees, elbows, and shoulders, and lower back for many years.  He had stiffness in the morning for two hours, which was progressive and present for many years.  The Veteran had been taking continuous prescribed medication for his chronic pain.  Following an objective evaluation and review of the Veteran's medical records, the VA examiner noted that the Veteran had been diagnosed with degenerative joint disease (DJD) of the bilateral knees, bilateral feet, and back.  There were no signs or symptoms found to be attributable to fibromyalgia.  Given the diagnoses for DJD and not meeting the diagnostic criteria for fibromyalgia, the VA examiner concluded that the DJD diagnoses explained the Veteran's symptoms.  

At a December 2012 VA Rheumatology Clinic visit, the Veteran reported morning stiffness of all of his joints lasting for several hours.  He took three separate prescription medications which helped relieved his symptoms.  He also used a TENS unit to treat his lower back pain.  No swelling of his joints was reported.  The VA treating rheumatologist did not provide a diagnosis for fibromyalgia.  

The Veteran was afforded another VA examination in November 2015 to determine whether the Veteran's reported symptoms related to his knees, back, shoulders, and elbow were related to distinct and separate diagnoses or to fibromyalgia.  A new etiological opinion was also requested, because the August 2012 VA examiner's opinion did not address the Veteran's reported symptoms related to his elbows and shoulders.  Following an objective evaluation and a review of the Veteran's medical records, the November 2015 VA examiner explained that the Veteran was not currently complaining of right shoulder pain or any elbow pain.  He was reporting left shoulder pain, left knee pain and back pain.  A review of the records showed that the Veteran had degenerative changes in his bilateral shoulders.  No arthritis was found on the x-rays of both elbows.  Based on the documented findings of DJD in the areas where the Veteran currently complained of pain (left knee, left shoulder and lumbar spine) and the lack of symptoms typically found in fibromyalgia, the examiner opined that it was more likely than not that the pain symptoms were due to DJD than fibromyalgia.  Due to the lack of elbow pain during the current examination, the VA examiner stated it would require speculation to render a diagnosis for any elbow condition.  

As an initial matter, the Board recognizes that the February 2017 JMPR noted that the June 2016 Board decision, which denied service connection for fibromyalgia, made that determination based on a finding that the Veteran did not have a diagnosis of fibromyalgia, and that the finding that the Veteran's lay statements were insufficient to establish a diagnosis for such a medically complex disorder.  However, the February 2017 JMPR found that the Board's June 2016 finding was in contradiction to its finding in a May 2010 Board decision, which determined that the Veteran's lay evidence was sufficient to establish that the Veteran had fibromyalgia despite the lack of a formal diagnosis, given the subjective nature of the disorder.  Because the Board had made such contradictory factual findings, the February 2017 JMPR insisted that on remand, the Board must explain why its current factual findings differ from previous findings and discuss the evidentiary support for the differing conclusion.  

Regarding the May 2010 Board decision's determination, the Board, in this decision, agrees that the Veteran is competent to describe his observable symptoms of joint pain and stiffness in his knees, shoulders, elbows, and back.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, the Veteran may also be competent to provide a diagnosis, especially, where the condition can be observed (i.e., broken leg), or where the disorder is of a subjective nature (i.e., headaches).  However, the Veteran is not competent to equate those observable symptoms to an underlying disability that requires certain diagnostic criteria to be met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such a determination must be made by an individual with specialized medical training.  In this case, the Veteran has not established that he has the requisite medical expertise or training to provide a diagnosis for fibromyalgia.  Notably, the fact that the August 2012 and November 2015 VA examiner's both concluded that the Veteran's observable symptomatology was actually more likely to be related to his medically documented diagnoses for DJD of the bilateral knees, shoulders, and back demonstrate that the Veteran's symptomatology overlaps with other medical disorders.  As such, the Veteran, as a layperson, cannot be expected to make the distinction between symptoms attributable to DJD and symptoms attributable to fibromyalgia.  Accordingly, the Board agrees with the June 2016 Board decision and concludes that the Veteran is not competent to diagnosis fibromyalgia.  Moreover, the Veteran has not presented any competent and credible evidence of a current diagnosis for fibromyalgia.  

Taken in their totality, the Board finds that the September 2008, August 2012 and November 2015 VA opinions are the most probative evidence of record as to whether the Veteran has a current diagnosis for fibromyalgia.  All of the VA examiners agreed that the Veteran's reported and objective symptomatology were inconsistent with the diagnostic criteria for fibromyalgia.  Furthermore, the documented records showing that the Veteran was treating his chronic pain with medications were found not to be specifically for a diagnosis of fibromyalgia.  Finally, the August 2012 and November 2015 VA examiners determined, after considering the entirety of the evidence, that the Veteran's diagnosed DJD for his back, knees, and shoulders were more likely the cause of his pain symptoms than fibromyalgia.  Based on all of these findings, and the fact that the record does not show any clinical diagnosis for fibromyalgia during the appeal period or proximate thereto, the Board finds that the September 2008, August 2012 and November 2015 VA opinions provide the most persuasive evidence that the Veteran does not have a current diagnosis for fibromyalgia.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

In summary, the preponderance of the evidence weighs against finding in favor of the service connection claim for fibromyalgia.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Sleep Apnea

The Veteran contends that his current sleep apnea developed as a result of his service-connected PTSD, depressive disorder, and alcohol abuse.  In support of his claim, the Veteran presented multiple medical articles that suggested a connection between individuals who have PTSD and the development of sleep problems, including sleep apnea.  

Service treatment records do not document any findings related to any complaints, treatment or diagnosis for any sleep problems.  

In September 2008, the Veteran underwent a VA examination.  Following an objective evaluation and a review of the Veteran's medical records, the examiner determined that the Veteran did not have a confirmed diagnosis for obstructive sleep apnea.  The VA examiner noted that obstructive sleep apnea is due to upper airway resistance, which ultimately leads to decreased oxygen levels causing arousal and diminishing effective and restorative sleep.  Finding no support in the medical evidence that PTSD in any way increases upper airway resistance, thus leading to obstructive sleep apnea, the VA examiner opined that the Veteran's sleep apnea was not due to, the result of, or aggravated by, his service-connected PTSD.  

August 2012 VA examinations were found to be inadequate by a September 2015 Board remand, because although signs or symptoms attributable to sleep apnea were noted, no sleep study was performed.  

A November 2015 VA Polysomnogram report revealed that the Veteran had severe obstructive sleep apnea.  

In November 2015, the Veteran was afforded a VA examination.  The Veteran reported that his wife had noted he was snoring and had difficulty breathing while sleeping for the past 20 to 25 years.  Following an objective evaluation, the VA examiner confirmed the Veteran had a current diagnosis for obstructive sleep apnea.  No etiological opinion was provided.  

In an August 2016 VA opinion, the VA examiner concluded that the Veteran's PTSD and depressive disorders do not specifically cause obstructive sleep apnea as there is no mechanical basis for this to occur.  Acknowledging that the medical literature does mention alcoholism as a risk factor for developing sleep apnea, when all risk factors are taken into account, alcohol use specifically causing sleep apnea would be unknown.  The VA examiner determined that true aggravation cannot be applied as the Veteran had so many intertwined and comingled diagnoses and comorbidities.  Addressing the medical articles that the Veteran submitted suggesting a link between PTSD and sleep apnea, the VA examiner found that all of the articles did not state specifically or directly that sleep disordered breathing is specifically caused by mental health issues.  Only suggestions and associations were made that there is a concomitant sleep disordered breathing in many who also have mental health disorders.  No clear connection that mental health disorders specifically cause sleep apnea or sleep disordered breathing were offered.  

In a November 2016 VA opinion, the VA examiner opined that according to current medical literature, prostate cancer, tinnitus, pes planus, plantar fasciitis, GERD, and erectile dysfunction do not cause sleep apnea.  There is no association between the Veteran's other service-connected disabilities causing obstruction in the upper airway.  Nor did the VA examiner find any evidence that service-connected prostate cancer, tinnitus, pes planus, plantar fasciitis, and erectile dysfunction were truly aggravating any sleep apnea, as these medical comorbidities do not cause permanent worsening of sleep apnea.  It is unknown whether the Veteran's GERD is truly hastening or aggravating any underlying sleep apnea as the Veteran has a tremendous host of medical or mental health or social comorbidities.  

Based on a careful review of all of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for sleep apnea is warranted.  

As an initial matter, the Veteran does not contend, and the evidence does not show, that he had any sleep problems during his active duty service.  The Veteran has not presented any medical evidence that his obstructive sleep apnea was directly related to his service.  Therefore, service connection on a direct basis is not warranted.  

The Board finds that the Veteran's currently diagnosed obstructive sleep apnea was not caused or aggravated by his service-connected disabilities.  In this regard, the Board finds that the overwhelming medical consensus in the record is that the Veteran's service-connected PTSD and depressive disorder had no cause and effect relationship to the Veteran's diagnosed obstructive sleep apnea.  In addition, the medical literature provided by the Veteran did not establish a definitive connection between PTSD and obstructive sleep apnea.  Despite being a risk factor, the August 2016 VA examiner also found no basis to find that the Veteran's service-connected alcohol abuse caused his obstructive sleep apnea.  Addressing the Veteran's various other service-connected disabilities, the November 2016 VA examiner concluded that none of those disabilities caused or aggravated the Veteran's obstructive sleep apnea.  As the September 2008, August 2016, and November 2016 VA opinions are based on a review of the Veteran's medical records, consideration of his lay reports and evidence, and a review of medical literature, these opinions are, in their aggregate, the most probative evidence of record as to the etiology of the Veteran's obstructive sleep apnea.  For these reasons, the Board finds that service connection on a secondary basis for obstructive sleep apnea is not warranted.  

While the Board recognizes the Veteran's lay assertions that his currently diagnosed obstructive sleep apnea was caused or aggravated by his service-connected PTSD, depressive disorder, and alcohol abuse, the Board finds that the Veteran is not competent to provide such a medically complex etiological opinion.   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay assertions are not competent to provide a medical link between his current obstructive sleep apnea and his service-connected PTSD, depressive disorder, and alcohol abuse.  So, the Veteran's assertions as to the etiology of his current obstructive sleep apnea offer little probative value.  

Additionally, the Board acknowledges that the Veteran has submitted several articles discussing the correlation between individuals who have PTSD and individuals who develop sleep apnea or other sleep problems.  However, the findings discussed in those articles were not based on the Veteran's specific history and circumstances.  Evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Furthermore, as already discussed above, the August 2016 VA examiner had concluded that those articles actually did not present a direct connection between PTSD and sleep apnea.  As the articles are general in nature, and do not specifically relate to the facts and circumstances surrounding this particular case, the Board finds that they offer little probative value.

In summary, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, depressive disorder, and alcohol abuse.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim for sleep apnea must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Evaluation Claim

	Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

	GERD

The Veteran generally asserts that his GERD is worse than his current evaluation reflects.  

The Veteran's GERD has been currently evaluated as noncompensable, effective May 19, 2008, under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346.  

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2016).  For example, Diagnostic Code 7399 is used to identify unlisted gastrointestinal disabilities.

The rating schedule does not provide a specific diagnostic code for GERD, however, the Veteran's symptoms can be rated analogously to a hiatal hernia under Diagnostic Code 7346.  See 38 C.F.R. § 4.20 (2016).  The criteria under Diagnostic Code 7346 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2016).  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

In August 2012, the Veteran underwent two VA examinations for his GERD.  The VA examiner identified that the Veteran's GERD symptoms included daily pyrosis (heartburn), reflux and regurgitation.  There was no dysphagia.  The Veteran's weight was stable.  To treat his symptoms, the Veteran took Prilosec and Rolaids.  

In April 2013, the Veteran was afforded a VA examination for his GERD.  Symptoms of pyrosis (heartburn), reflux and regurgitation continued to represent his GERD.  No dysphagia was found, and his weight remained stable.  Continuous medication, including pantoprazole and TUMS were taken to treat his GERD.  

A January 2015 VA examination report showed that the Veteran's GERD continued to present the same overall symptomatology with daily pyrosis (heartburn), reflux and regurgitation and was treated with medication.  There was no dysphagia.  He had stable weight.  

Based on a careful review of all of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that since the initial grant of service connection, the Veteran's disability picture more closely approximates a 10 percent evaluation for GERD under Diagnostic Code 7346.  To qualify for a 10 percent evaluation, the rating criteria requires that the Veteran have two or more symptoms for the 30 percent evaluation, but of less severity.  In this case, the overall clinical evidence demonstrates that throughout the entire appeal period, the Veteran consistently had symptoms of pyrosis, reflux and regurgitation.  As pyrosis and regurgitation are two symptoms listed in the 30 percent evaluation rating criteria, the Board finds that the Veteran's GERD warrants a 10 percent evaluation.  

However, the evidence does not show that a higher 30 percent evaluation for GERD is warranted under Diagnostic Code 7346.  There was no evidence in the record showing more severe symptoms manifested by the Veteran's GERD, including persistently recurrent epigastric pain, dysphagia or substernal or arm or shoulder pain.  Additionally, the Veteran's GERD is not productive of any gastrointestinal symptoms that would warrant consideration of a higher evaluation under any other applicable diagnostic code.  Therefore, there is no basis upon which to award a higher 30 percent evaluation for the Veteran's GERD.  Accordingly, the Board finds that throughout the appeal period, the Veteran's GERD is no more than 10 percent disabling. 

      
PTSD, depressive disorder, and alcohol abuse

The Veteran is seeking a higher than 70 percent evaluation for his PTSD, depressive disorder, and alcohol abuse.  Statements about his current symptomatology include reports of continuous depression which impair him and cloud his ability to make major life decisions; memory problems (loss of recollection of close people's names and using cell phone to ascertain date); trouble sleeping (dreams of wartime situations); use of alcohol to induce sleep; panic attacks (caused by loud noises and fearful moments) followed by what he describes as a "prickly heat sensation"; inappropriate and immediate anger after minor situations with thoughts of retaliation; and suicidal thoughts.  See August 2008, August 2013, and April 2014 statements.  

The Veteran's PTSD, depressive disorder, and alcohol abuse have been currently evaluated as 70 percent disabling, effective January 29, 2008, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  Here, for the Veteran to receive a 100 percent rating, the evidence must show his symptoms result in total occupational and social impairment.

In April 2008, the Veteran underwent a VA psychiatric examination.  The Veteran reported his current mental health symptomatology and psychosocial history.  The Veteran had not been receiving current mental health treatment.  Following an objective evaluation, including a mental status examination, the VA examiner noted that the Veteran reported significant social withdrawal as a result of daytime flashbacks, and nighttime sleep issues which affected his ability to socialize with others for ordinary socialization process, as well as interfered with his ability to be in contact with people as required by his employment as a self-employed real estate agent.  The Veteran was found to be capable of managing his own financial affairs.  The VA examiner concluded that the Veteran's mental health symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

At his July 2011 VA psychiatric examination, the Veteran reported his current mental health symptomatology and psychosocial history.  The Veteran had not undergone any current mental health treatment.  The VA examiner noted that the Veteran had no symptoms present during the past year.  Upon objective evaluation, including a mental status examination, the VA examiner found that the Veteran had PTSD symptoms including, recurrent distressing dreams of the traumatic event, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, and exaggerated startle response.  The Veteran was found to be capable of managing his own financial affairs.  The VA examiner concluded that the Veteran's mental health symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs or symptoms, but with generally satisfactory functioning with normal routine behavior, self-care, and conversation.  

At an August 2012 VA psychiatric examination, the Veteran reported his current mental health symptomatology and psychosocial history and denied receiving any mental health treatment since his last VA examination.  Upon an objective evaluation, including a mental status examination, the VA examiner found that the Veteran's mental health symptoms included recurrent distressing dreams of the traumatic event, avoidance behavior, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, exaggerated startle response, depressed mood, and anxiety.  The VA examiner concluded that the Veteran's mental health symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs or symptoms, but with generally satisfactory functioning with normal routine behavior, self-care, and conversation.  

During a March 2013 VA mental health clinic visit, the VA physician noted that the Veteran was not currently receiving any mental health treatment.  When asked about his current functioning, the Veteran reported that his worsening mental health symptoms had impacted his marriage and kept him from getting hired for jobs.  He endorsed having symptoms of anhedonia, depressed mood, hearing sounds of faint high-pitched noises, and passive thoughts of suicide about twice a month.  Wanting to spend time with his grandchildren provided him a reason to stay alive.  

At an October 2013 VA psychiatric examination, the Veteran reported his current mental health symptomatology and psychosocial history.  During the interview, the Veteran explained that he got a "prickly sensation" and would be severely startled whenever he heard an unexpected noise or saw something that shocked or scared him.  Upon an objective evaluation, including a mental status examination, the VA found that the Veteran's mental health symptoms included recurrent distressing dreams of the traumatic event, avoidance behavior, feelings of detachment or estrangement of others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, exaggerated startle response, depressed mood, and anxiety.  The Veteran was found to be capable of managing his own financial affairs.  The VA examiner concluded that the Veteran's mental health symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs or symptoms, but with generally satisfactory functioning with normal routine behavior, self-care, and conversation.  

In an April 2014 statement, a VA psychologist determined that based on his observations of the Veteran, he struggled greatly with difficulties related to his PTSD and depressive symptoms and displayed prominent mistrust and anger.  All of these issues impacted his functioning, including interpersonal interactions, in a significant manner.  

October 2015 VA treatment records document that the Veteran had sought treatment for symptoms of depression and anger.  He expressed suicidal and homicidal ideations reacting to VA's reduction in his compensation benefits and his belief that VA was not helping him with his problems.  He admitted that he had no gun or plan to shoot himself or others; he was just "blowing off steam."  The Veteran declined the physician's recommendation that he go to the emergency room for help with his suicidal and homicidal ideations.  The VA treating physician determined that the Veteran presented no imminent danger to himself or others, but did feel that the potential in the future was there if he did not continue with his psychiatric treatment.  

A February 2016 VA mental health discharge note reflects that the Veteran's case in the PTSD clinic was closed.  It was noted that he had been referred in October 2015 to the Vet Center and Wellness Group for continued PTSD treatment, but the Veteran had not followed through with that treatment plan.  

At an August 2016 VA examination, the Veteran reported his current mental health symptomatology and psychosocial history.  During his objective evaluation, the VA examiner found the Veteran to be uncooperative and unwilling to respond to simple questions until the latter portion of the interview.  He was considered to be a reliable historian.  The VA examiner found that the Veteran's mental health symptoms included recurrent distressing dreams and memories of the traumatic event; marked psychological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event; avoidance behavior; persistent distorted cognitions about the cause or consequence of the traumatic event; persistent negative emotional state; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; problems with concentration; sleep disturbance; depressed mood; anxiety; panic attacks; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  The Veteran was found to be capable of managing his own financial affairs.  

Based on a review of the Veteran's prior VA examinations, the August 2016 VA examiner found the Veteran's condition was consistent with those examinations.  He continued to work, however, he had to push through significant pain and psychological stress.  PTSD flashbacks distracted him daily and caused lingering emotional turmoil and occasional paranoia.  A review of his medical records revealed that the Veteran had multiple complaints of pain and discomfort.  That pain, his erectile dysfunction and family stress exacerbated his symptoms creating pervasive psychological distress and constant irritability or anger.  Overall, the VA examiner concluded that the Veteran's mental health symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

To warrant a 100 percent evaluation, the Veteran must present evidence that his mental health symptoms result in total occupational and social impairment.  However, at no time since the Veteran's initial grant of service connection did the Veteran's mental health symptoms manifest in the frequency, severity, and duration consistent with the symptoms identified in the rating criteria for a 100 percent evaluation.  Throughout this entire appeal period, the evidence demonstrates that the Veteran had expressed significant irritability and anger which were disproportionate to the comments or events that triggered his feelings.  He had a physical response, that he described as a "prickly sensation," when he was startled by a noise or object.  Even though the Veteran had voiced thoughts of suicide and homicide, the evidence did not show that his ideations were serious enough that his physicians thought they warranted further intervention.  Despite recommendations, the Veteran has been unwilling to participate in continued mental health treatment due to apparent frustration with its effectiveness rather than a lack of capacity to understand that he has mental health problems.  He has instead chosen to self-medicate with alcohol.  It is clear that the Veteran's mental health symptoms are very debilitating, however, they do not equate to the symptomatology necessary to justify a total 100 percent schedular evaluation.  Thus, the Board concludes that throughout the appeal period, the Veteran's PTSD, depressive disorder, and alcohol abuse is no more than 70 percent disabling.  

	Prostate Cancer with Residual Voiding Dysfunction - Propriety of Reduction and Higher Evaluation Laws and Regulations

This matter stems from a March 2014 rating decision, which proposed to reduce the Veteran's evaluation for prostate cancer with residual voiding dysfunction from 100 percent to 40 percent following the results of an October 2013 VA examination.  In a July 2014 rating decision, the RO reduced the Veteran's evaluation for prostate cancer with residual voiding dysfunction to 40 percent, effective November 1, 2014.  The Veteran disagreed with the reduction and requested a higher evaluation.  

At the time of the July 2014 reduction, the 100 percent evaluation for the Veteran's prostate cancer with residual voiding dysfunction had been in effect since May 2011.  Thus, as the rating for prostate cancer with residual voiding dysfunction had been in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a), (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case.

Nevertheless, in any rating-reduction case, regardless of whether the evaluation has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; 38 C.F.R. § 3.344 (c) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

During the relevant appeal period, the Veteran's prostate cancer has been currently evaluated as 40 percent disabling, effective November 1, 2004, and 100 percent disabling, effective March 3, 2016, under 38 C.F.R. § 4.115b, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  

Under Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, a rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination, shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated with regard to urine leakage, frequency, or obstructive voiding. 

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the need to wear absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  The use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating. 

Urinary frequency with a daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating. 

Obstructive voiding and urinary tract infections do not provide for ratings higher than 30 percent.  

60 percent is the highest disability rating available for any form of voiding dysfunction.  Higher disability ratings of 80 and 100 percent are, however, available in cases involving renal dysfunction.  38 C.F.R. § 4.115a.  

A schedular 100 percent rating will not be reduced without examination showing material improvement.  38 C.F.R. § 3.343(a).  In this case, the October 2013 VA examination showed that the Veteran's prostate cancer had not reoccurred and that there were only urinary residuals of the disease and its treatment.  There was no evidence presented that the Veteran's prostate cancer had become active prior to the March 2016 VA examination where the Veteran's prostate cancer was found to be active.  Hence, the October 2013 VA examination showed material improvement and the residuals of prostate cancer; and thus, there was a legitimate basis for reducing the evaluation, effective from November 1, 2014 to March 2, 2016.  

Now, the Board must consider whether the Veteran's prostate cancer warrants a higher than 40 percent evaluation for the period from November 1, 2014 to March 2, 2016.  As discussed above, the Veteran's residuals of prostate cancer should be rated either as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.114b, Diagnostic Code 7528.  In this case, there is no evidence of renal dysfunction, so the Veteran's residuals are most appropriately rated under voiding dysfunction.  

The Veteran currently receives a 40 percent evaluation based on the findings in the October 2013 VA examination report.  At that examination, the VA examiner found that the Veteran's prostate cancer was currently in remission and the residuals of his prostate cancer were voiding dysfunction, which caused urinary leakage, but did not require the wearing of absorbent material.  The voiding dysfunction did not require the use of an appliance.  Urinary leakage symptoms were increased with daytime voiding interval between one and two hours and nighttime awakening to void five or more times.  Obstructed voiding symptoms included marked hesitancy, markedly slow or weak stream, and markedly decreased force of stream.  There was no history of recurrent symptomatic urinary tract or kidney infection.  

A February 2016 VA treatment record reflects that the Veteran complained of worsening symptoms of frequency and urgency with certain medication.  No other symptoms were reported.  The VA treating physician found that the Veteran's medication should not cause a worsening of symptoms.  

Based on a careful review of the subjective and clinical evidence, the Board finds that from November 1, 2014 to March 2, 2016, the preponderance of the evidence weighs against finding a higher than 40 percent evaluation for prostate cancer with residual voiding dysfunction is warranted.  On that basis, the Veteran is currently evaluated for his symptoms of urinary frequency, and is already in receipt of the highest available evaluation for rating urinary frequency.  To warrant a higher 60 percent evaluation for voiding dysfunction, the Veteran would have to present evidence that his residuals of prostate cancer cause urinary leakage, which requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  The available evidence during the relevant appeal period does not demonstrate a worsening of symptoms reflective of a 60 percent evaluation for urinary leakage.  Therefore, from November 1, 2014 to March 2, 2016, the Veteran's prostate cancer with residual voiding dysfunction is no more than 40 percent disabling.  

	Bilateral Pes Planus with Bilateral Plantar Fasciitis

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).

During the relevant appeal period, the Veteran's bilateral pes planus with bilateral plantar fasciitis have been currently evaluated as 10 percent disabling, effective May 19, 2008, and 30 percent disabling, effective August 23, 2016, under 38 C.F.R. § 4.71a, Diagnostic Codes 5020-5276.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In this case, the hyphenated code indicates that the Veteran's disability is evaluated as synovitis based on the criteria found under Diagnostic Code 5020. 

Under Diagnostic Code 5020, synovitis is rated as degenerative arthritis under Diagnostic Code 5003, which in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion, a 10 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Under Diagnostic Code 5276, moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  

Diagnostic Code 5284, for other foot injuries, provides for a 10 percent rating for a moderate condition, 20 percent for moderately severe, and 30 percent for a severe condition. 38 C.F.R. § 4.71a.  The rating schedule does not define the terms "moderate," "moderately severe," and "severe" as used in this diagnostic code.  Adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.

VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

The Board finds that the primary symptomatology associated with the Veteran's bilateral foot disorders is pain, which is already compensated under Diagnostic Code 5276.  The Veteran has been service-connected for pes planus and plantar fasciitis together and none of the treatment records or VA examinations indicates symptomatology that is specific to his plantar fasciitis, rather than his pes planus.  There are no manifestations of the service-connected bilateral pes planus and bilateral plantar fasciitis that are not contemplated by Diagnostic Code 5276.

Additionally, the Veteran's bilateral foot disabilities do not present, and is not more analogous to, a disability resulting from actual injury to the foot.  See Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016) (holding that application of Diagnostic Code 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under Diagnostic Code 5284); 38 C.F.R. § 4.20 (2016) (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).  "The plain meaning of the word 'injury' limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions."  Yancy, 27 Vet. App. at 491.  The Veteran's plantar fasciitis is a disease rather than an injury, as service connection was granted based on the diagnosis of this disorder after service, rather than as due to an injury in service.  Rating by analogy under Diagnostic Code 5284 is therefore not appropriate.

Other relevant diagnostic codes for the foot that provide for evaluations higher than 10 percent are also not applicable.  There is no evidence that the Veteran had claw foot (Diagnostic Code 5278) or malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283).

The Veteran's contends that his bilateral pes planus and bilateral plantar fasciitis are worse than his current evaluations reflect.   Specifically, the Veteran asserts that his feet hurt when he performs household chores.  He also describes symptoms of swelling and corns of the feet and numbness in his toes.  See April 2014 and July 2016 statements.

In May 2014, the Veteran underwent a VA examination to evaluate his bilateral pes planus and bilateral plantar fasciitis.  The Veteran reported having symptoms of bilateral feet pain, which at present, was most notable in his left foot.  He had flare-ups with walking and immobility.  Functional loss was described as pain in the mornings, less use of the feet, and missing four to six days of the month due to his feet.  Arch supports were used bilaterally.  Upon objective evaluation, the VA examiner found that the Veteran's bilateral foot disabilities had pain on use and pain on manipulation, but neither had pain accentuated on manipulation.  There was no indication of swelling on use.  Characteristic callouses were not found.  There was no extreme tenderness of plantar surfaces on one or both feet.  No objective evidence of marked deformity of one or both feet was observed.  There was no marked pronation of one foot or both feet.  Aside from his pes planus, there was no lower extremity deformity causing alteration of the weight-bearing line.  Inward bowing of the Achilles tendon was not found.  There was no marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  Physical examination revealed pain on the left foot only.  Functional loss was exhibited by pain on movement, pain on weight-bearing, pain on nonweight-bearing, and disturbance of locomotion.  When used repeatedly over time and during flare-ups, the examiner concluded that less range of motion and less use of both feet would significantly limit functional ability.  Citing an October 2010 x-ray report, the VA examiner noted that degenerative arthritis and pes planus were documented bilaterally.  When the Veteran left the examination area, the VA examiner observed that the Veteran seemed able to ambulate without any difficulty and with more vigor.  

At an August 2016 VA examination, the Veteran reported having daily bilateral foot pain with flare-ups occurring with standing and walking.  Functional loss was characterized as difficulty standing and walking.  He had tried using orthotics, but remained symptomatic.  Upon objective evaluation, the VA examiner found that the Veteran's feet had accentuated pain on use and manipulation.  There was no indication of swelling on use.  Characteristic callouses were not found.  There was no extreme tenderness of plantar surfaces on one or both feet.  No objective evidence of marked deformity of one or both feet was observed.  There was no marked pronation of one foot or both feet.  Aside from his pes planus, there was no lower extremity deformity causing alteration of the weight-bearing line.  Inward bowing of the Achilles tendon was not found.  There was no marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  Physical examination revealed pain bilaterally.  Functional loss was exhibited by pain on movement, pain on weight-bearing, disturbance of locomotion, and interference with standing.  Due to the level of foot pain the Veteran experienced, the VA examiner concluded that functional loss would occur during flare-ups and when repeatedly used over a period of time.  Pain and weakness could significantly limit functional ability during flare-ups or when the feet are used repeatedly over a period of time.  Additional limitation due to pain, weakness, fatigability, and incoordination was found to be feasible and likely to occur.  Overall, the VA examiner determined that the Veteran's feet appeared moderately painful, although he ambulated without difficulty.  The level of pes planus and plantar fasciitis was moderate on the left and moderate to severe on the right.  

As discussed above, the only available diagnostic code for consideration of a higher evaluation during the relevant appeal period is Diagnostic Code 5276.  In that regard and based on a careful review of the subjective and clinical evidence, from April 10, 2014 to August 22, 2016, the Board finds that neither the Veteran's lay statements nor the clinical evidence support a higher than 10 percent evaluation.  In other words, as provided under the rating criteria, the evidence does not show that the Veteran's bilateral foot disabilities, during this appeal period, manifest severe symptoms with objective evidence of marked deformity, accentuated pain on manipulation and use, indication of swelling on use, and characteristic callouses.  Accordingly, from April 10, 2014 to August 22, 2016, the Board concludes that there is no basis upon which to award a higher 20 (unilateral symptoms) or 30 percent (bilateral symptoms) evaluation under Diagnostic Code 5276; therefore, the Veteran's bilateral pes planus with bilateral plantar fasciitis are no more than 10 percent disabling.  

From August 23, 2016, the Board finds that neither the Veteran's lay statements nor the clinical evidence support a higher than 30 percent evaluation for his service-connected bilateral pes planus with bilateral plantar fasciitis.  In other words, the evidence does not show that the Veteran's bilateral foot disabilities, during this appeal period, manifest pronounced symptoms with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, that are not improved by orthopedic shoes or appliances.  Despite the report that the Veteran's use of orthotics did not alleviate his symptoms, the Veteran's foot symptomatology does not rise to the level of pronounced, so that factor alone does not warrant a higher evaluation.  Accordingly, from August 23, 2016, the Board concludes that there is no basis upon which to award a higher 50 percent evaluation under Diagnostic Code 5276; therefore, the Veteran's bilateral pes planus with bilateral plantar fasciitis are no more than 30 percent disabling.  

In summary, from April 10, 2014 to August 22, 2016, the preponderance of the evidence weighs against finding a higher than 10 percent evaluation for bilateral pes planus with bilateral plantar fasciitis is warranted.  Additionally, from August 23, 2016, the preponderance of the evidence weighs against finding a higher than 30 percent evaluation for bilateral pes planus with bilateral plantar fasciitis is warranted.  Therefore, the benefit-of-the-doubt rule does not apply, and the higher evaluation claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU 

The Veteran contends that his service-connected disabilities prevent him from securing and following substantially gainful occupation.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

As an initial matter, the claim for an initial higher evaluation for his service-connected PTSD, depressive disorder and alcohol abuse arose out of the grant of service for a claim filed on January 29, 2008.  Accordingly, the Board finds that the Veteran's TDIU claim is part and parcel of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The relevant appeal period has been limited to the period from January 29, 2008 to May 22, 2011 and from November 1, 2014 to March 2, 2016, since the Veteran is in receipt of 100 percent combined evaluation and special monthly compensation based on housebound criteria from May 23, 2011 to October 31, 2014 and from March 3, 2016.  Thus, entitlement to a TDIU from May 23, 2011 to October 31, 2014 and from March 3, 2016 is moot.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  

From January 29, 2008 to May 18, 2008, the Veteran has a combined evaluation of 70 percent: PTSD, depressive disorder, and alcohol abuse as 70 percent disabling; tinnitus as 10 percent disabling; and a noncompensable evaluation for bilateral pes planus with bilateral plantar fasciitis.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From May 19, 2008 to May 22, 2011, the Veteran has a combined evaluation of 80 percent: PTSD, depressive disorder, and alcohol abuse as 70 percent disabling; bilateral pes planus with bilateral plantar fasciitis as 10 percent disabling; tinnitus as 10 percent disabling; GERD as 10 percent disabling; and a noncompensable evaluation for erectile dysfunction.  At a 80 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From November 1, 2014 to March 2, 2016, the Veteran has a combined evaluation of 80 percent: PTSD, depressive disorder, and alcohol abuse as 70 percent disabling; prostate cancer with residual voiding as 40 percent disabling; bilateral pes planus with bilateral plantar fasciitis as 10 percent disabling; tinnitus as 10 percent disabling; GERD as 10 percent disabling; and a noncompensable evaluation for erectile dysfunction.  At a 90 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

A careful review of the Veteran's claims file shows that during the appeal period from January 29, 2008 to May 22, 2011, the record includes contradictory information regarding the Veteran's employment history.  According to an April 2008 VA examination, the Veteran was currently employed full-time as a real estate agent.  However, in a May 2011 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran reported that since 2008, he had become too disabled to work and had last worked full-time in 2008.  From November 1990 to the present, the Veteran reported that he worked for 10 hours a week.  He reported that he had earned $8,000 in the past 12 months.  The most the Veteran reportedly ever earned was $9,500 in 2008 as a realtor.  Aside from obtaining his license as a realtor, the Veteran had completed college earning a degree in General Studies.  Reports made at July 2011 VA examinations indicated that he reportedly still owned his own real estate company and worked as a broker.  He had hired another broker to take over his real estate work, and was "winding down his self-business," because he reportedly had difficulty, due to his psychiatric problems, meeting deadlines and keeping appointments.  His business was "all but done now."  He was sending out resumes to other companies to obtain employment.  In the meantime, he occasionally worked to conduct radon testing and painting.  No information was provided as to the number of hours worked or money earned while performing this work.  

To the extent that the Veteran argues that his employment, during this appeal period, is marginal employment, the Board agrees.  On that basis, the Board finds that, despite being self-employed in his own real estate business, the evidence demonstrates that according to historical poverty information from 2008 to 2011, as established by the U.S. Census Bureau, the Veteran's annual earnings were below the poverty threshold for one person (ranging from $10,991 to $11,484).  Furthermore, it is apparent based on the lack of money earned as well as the decision to transfer his work to another broker and wind down his business, that the Veteran was not engaging in employment that can be considered substantial.  Lastly, although the record does not include any information as to the number of hours the Veteran worked or the amount of money he earned performing the radon testing and painting, there is no available evidence to suggest that he was working enough for work to qualify as substantially gainful employment.  

Now, the question remains whether from January 29, 2008 to May 22, 2011, the Veteran's service-connected disabilities prevent him from securing and following any substantially gainful occupation.  The Board finds that the following evidence is the most probative as to whether a TDIU is warranted.  In particular, the Board places weight upon the following: (1) conclusion at his April 2008 VA examination that the Veteran's reported significant withdrawal as a result of daytime flashbacks, and night sleep issues affected his ability to socialize with others for ordinary socialization process as well as interfered with his ability to be in contact with people as required by his sales employment; (2) reports made at his July 2011 VA examination that he had to hire another broker to perform his job responsibilities, since he was unable to meet deadlines and keep appointments due to his psychiatric problems; and that he had to dissolve his real estate business; (3) admission at his July 2011 VA examination that he got angry easily and had a lot of internal triggers that created angry feelings.  

The Board recognizes that the July 2011 VA examiner specifically opined that none of the Veteran's service-connected disabilities, including his PTSD, depressive disorder, and alcohol abuse, prevented him from securing and following substantially employment.  Nevertheless, affording the Veteran all reasonable doubt, taking into consideration the Veteran's significantly debilitating mental health symptoms as shown by his 70 percent evaluation, and the evidence (i.e., low annual earnings, transfer of work to another broker and eventual wind down of his business) showing his inability to perform at an optimal level in order to maintain the responsibilities of his real estate business, the Board finds that there is sufficient evidence to conclude a TDIU is warranted.  Accordingly, the Board finds that resolving all reasonable doubt in favor of the Veteran, from January 29, 2008 to May 22, 2011, the Veteran's TDIU claim is granted.  

However, from November 1, 2014 to March 2, 2016, the Board does not view the evidence during this appeal period with the same deference.  There is little information in the record to construct the Veteran's employment history.  At his May 2014 VA examination, the Veteran reported missing four to six days a month of his part-time work due to his painful feet.  No further information was provided regarding the total number of hours he worked.  Reports made at an August 2016 VA examination indicated that the Veteran was employed as a painter and worked 30 to 60 hours per week.  The Veteran angrily resisted the August 2016 VA examiner's attempt at further questioning about his current employment.  Due to the lack of information included the record, the Board cannot argue that the Veteran's employment during this appeal period is marginal.  Given that the evidence shows that the Veteran remained employed during the entirety of the appeal period, and that there has been no evidence presented that the employment was other than substantially gainful employment, the Board finds that there is no basis upon which to find that the Veteran's claim for a TDIU from November 1, 2014 to March 2, 2016 is warranted.   


ORDER

Entitlement to service connection for fibromyalgia, to include as secondary to service-connected PTSD, depressive disorder, and alcohol abuse, is denied.  

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, depressive disorder, and alcohol abuse, is denied. 

Entitlement to an initial 10 percent evaluation, but no higher, for GERD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an initial evaluation in excess of 70 percent for PTSD, depressive disorder, and alcohol abuse, is denied.  

The evaluation for prostate cancer was properly reduced from 100 percent to 40 percent from November 1, 2014 to March 2, 2016.  

From November 1, 2014 to March 2, 2016, entitlement to an evaluation in excess of 40 percent for prostate cancer is denied.  

From April 10, 2014 to August 22, 2016, entitlement to an evaluation in excess of 10 percent for bilateral pes planus with bilateral plantar fasciitis is denied.

From August 23, 2016, entitlement to an evaluation in excess of 30 percent for bilateral pes planus with bilateral plantar fasciitis is denied.

From January 29, 2008 to May 22, 2011, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From November 1, 2014 to March 2, 2016, entitlement to a TDIU is denied.  


REMAND

In the February 2017 JMPR, the parties agreed that the June 2016 Board decision, which denied service connection for IBS, erroneously relied on January 2015 and October 2015 VA opinions that failed to comply with the Board's April 2012 remand instructions.  In that remand, the Board specifically directed the VA examiner to address the medical treatise information provided by the Veteran, which revealed that side effects commonly associated with medications that the Veteran was taking (Trazadone and Wellbutrin) include, but are not limited to, fatigue, joint pain, disruption in libido and sexual performance, lethargic and disruptive sleep patterns, and gastrointestinal distress.  Neither the January 2015 nor October 2015 VA opinions discussed the findings in the medical treatises.  Therefore, the February 2017 JMPR determined that the Board erroneously found those opinions to be adequate as they did not comply with the April 2012 Board remand.  Furthermore, the February 2017 JMPR found that the Board is precluded from determining that evidence deemed necessary to a decision in April 2012 would not also be necessary to a decision in June 2016.  Accordingly, the Board finds that the January 2015 and October 2015 VA examiners' opinions are both inadequate and do not substantially comply with the April 2012 remand instructions; therefore, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In its June 2016 remand, the Board, instructed the VA examiner to provide an etiological opinion that took into account the Veteran's reports of having continuous left knee symptoms since his active duty service.  In an August 2016 VA opinion, the VA examiner, in agreeing that the Veteran's left knee disability was less likely than not due to or a result of military service, stated that the reasoning and rationales provided in the February 2015 VA opinion were clear and descriptive, and the VA examiner found no reason to change those findings.  Since the August 2016 VA opinion just reiterated the prior VA opinion, which had already been found to be inadequate, and failed to address the Veteran's reported continuity of left knee symptoms, as directed by the Board, the Board finds that the August 2016 VA opinion is both inadequate and did not substantially comply with the June 2016 remand instructions.  Accordingly, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, in its June 2016 remand, the Board instructed the VA examiner to provide etiological opinions regarding whether the Veteran's bilateral knee disabilities and lumbar spine disability were aggravated beyond their normal progression by any of the Veteran's service-connected disabilities, to include his service-connected bilateral foot disabilities.  In the August 2016 VA opinion, the VA examiner did address aggravation, however, the VA examiner concluded that among his current service-connected disabilities, only the Veteran's bilateral feet disabilities were mechanically possible to aggravate his knees and back.  The August 2016 VA examiner opined that because the Veteran had so many musculoskeletal or mechanical issues, it would be speculation to state that his knees and back were truly aggravated by the feet, as it was difficult to separate out.  

The Veteran stated, in his October 2012 notice of disagreement, that due to the instability in his left knee, he has had to compensate with his right leg and back.  As the Veteran has asserted that his current lumbar spine and right leg or knee disability is connected to his left knee disability, it would be premature to adjudicate the service connection claims for his right leg or knee disability and lumbar spine disability.  Therefore, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the issues of entitlement to service connection for a right leg or knee disability and entitlement to service connection for a lumbar spine disability must also be remanded. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his IBS, left knee disability, right leg or right knee disability, and low back disability that are not currently of record.  

2.  After the above is completed, to the extent possible, obtain a VA opinion from an appropriately qualified examiner for the Veteran's IBS.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's IBS was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected PTSD, depressive disorder, and alcohol abuse, including medication prescribed to treat PTSD?

In providing the above opinion, the examiner must address the medical treatise information provided by the Veteran, which revealed that side effects commonly associated with medications that the Veteran was taking (Trazadone and Wellbutrin) include, but are not limited to, fatigue, joint pain, disruption in libido and sexual performance, lethargic and disruptive sleep patterns, and gastrointestinal distress.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  Obtain a VA opinion from an appropriately qualified examiner for the Veteran's left knee disability.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not that the Veteran's current left knee disability had its onset during active duty service, or was otherwise etiologically related to service?  

In providing the above opinion, the VA examiner must address the Veteran's reports that he has had continuous symptoms since service of left knee pain after stepping on wet marsh in Vietnam and falling.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

4.  Then, if no additional development is in order, to include an opinion to address the etiology of the Veteran's right leg or knee disability and lumbar spine disability, then adjudicate the service connection claims for IBS, a left knee disability, a right leg or knee disability, and a lumbar spine disability.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


